DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant remarks on pages 9-10 of Applicant’s responses filed 07/28/2022 that the prior art of record, including Buoma (US 20060058592) does not teach an objective or cost function that identifies a mismatch between observed concentration profile and a computed concentration time profile. Applicant’s position has been fully considered and are considered persuasive. 
Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejections are hereby made in view of newly found prior art, Jang, et al., US 20140119495, which teaches minimization of a cost function that represents a discrepancy between simulation data and measured data (fig. 8).
Applicant further argues on page 10 that the rejections based on the combination of Taylor and Mittal is impermissible hindsight.
Examiner respectfully disagrees. 
Examiner notes that "[a]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper." In re McLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971). In this case, it is whether it would be obvious that one of ordinary skill in the art would look Mittal to use concentration time plots as the data inputs for calculating the FFR in Taylor (paragraph 108, using pressure) . 
Therefore, the claims stand rejected.

Withdrawn Objections
The objection made to the claim 4 has withdrawn pursuant of applicant's amendments filed on 07/28/2022.

Withdrawn Rejections
Pursuant of applicant's amendments filed on 07/28/2022, rejections made to claims 1-20 under 35 U.S.C. 112(b) have been withdrawn.
	
	
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3, 5-6, 9-12, 14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor, C.A., US 20120041739 in view of Jang, et al., US 20140119495 and Mittal, et al., US 20130324842.

Regarding claim 1, Taylor teaches a system for estimating fractional flow reserve (FFR) (see abstract), comprising: 
a front end application (see paragraph 117 for the software tool) to receive image frames from an imaging system (step 100 of fig. 2, where the anatomical data includes coronary computed tomography angiography data, paragraph 123, or digital subtraction angiography data, paragraph 124) to develop a model of a vasculature system (see paragraphs 107 and 108 for the physiological laws 20 and equations 30, which describe modeling of a vasculature system)
based on an observed physiological data such as flow and pressure at locations within the model (paragraphs 107 and 108 indicates that the physiological laws 20 and equations 30 are deduced based on experimental, or observed, patient data using a three-dimensional anatomical model 10) using contrast dye in the vasculature system (see paragraph 124 for the use of contrast agent in the acquisition of images of the patient’s anatomy) and movement of the vasculature system (in paragraphs 107-108, Taylor includes that the physiological laws and equations 30 are based on experimental data, including blood flow velocity. Also see fig. 1 for the equation 30 and graph 20 comparing measured and predicted mean coronary flow); and
a dynamic controller (computer 40 of fig. 1) to tune a velocity field (see paragraphs 297-298 for the adjustment or tuning of flow boundary conditions) of the vasculature system at the locations to obtain a best estimate of the velocity field to perform a FFR measurement (paragraph 115 states “the three-dimensional model 10 created in step 200 and/or the boundary conditions assigned in step 300 may be adjusted to model one or more treatments, e.g., placing a coronary stent in one of the coronary arteries represented in the three-dimensional model 10 or other treatment options. Then, the computational analysis may be performed as described above in step 400 in order to produce new images, such as updated versions of the blood pressure model 50, the blood flow model 52, and/or the cFFR model 54. These new images may be used to determine a change in blood flow velocity and pressure if the treatment option(s) are adopted”. Paragraph 216 discloses the comparison of simulated variables including blood pressure, flow, cFFr, with measured variable such as blood pressure, flow or FFR and the comparison used to adjust to obtain a FFR).
Taylor’s velocity field tuning is not based on an optimization of a cost function that identifies a mismatch between the observed physiological data and a computed physiological data.
However, Jang teaches correction of an image reconstruction value (paragraph 137) by using a correction value for minimization of a cost function or discrepancy function (paragraph 137). According to fig. 8 and paragraph 120, the cost or discrepancy function represents a discrepancy between simulation data and measured data. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Taylor’s velocity field tuning such that it is based on an optimization of a cost function that identifies a mismatch between the observed physiological data and a computed physiological data, as taught by Jang, hence reducing the load and time of the calculation. See paragraph 121).
Though Taylor does disclose that their model is developed based on physiological data/blood flow information, etc., that the FFR is determined based on the physiological data/blood flow etc. and that the mismatch is between observed physiological data/blood flow information, etc. and computed physiolocal data/blood flow information, Taylor in view of Jang does not disclose that their model is specifically developed based on an observed concentration time profile and that the mismatch is specifically the observed concentration time profile and computed concentration time profile (i.e. the observed physiological data is associated with a concentration time profile). 
However, Mittal teaches determination of FFR for a patient (see fig. 1 and paragraph 23) based on graphs, see figs. 2D-F, which illustrate the concentration of contrast at different distances (x/D) along the coronary artery over time (t*) (i.e. observed concentration time profiles) for coronary arteries having 25%, 50%, and 75% asymmetric constriction (paragraphs 25-26, note that the concentration time profile provides information about contrast dispersion in a blood vessel and the construction in a blood vessel (i.e. physiological data)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Taylor, as modified by Jang, to have the obtained physiological data be a concentration profile, and thus have the concentration time profile of contrast be used to develop the model for a coronary vasculature system of Taylor as well as be used in the mismatch and FFR determination, as taught by Mittal, to reduce the computational burden of determining FFR and hence improving the time needed for undertaking such determination. See paragraphs 6-7 of Mittal.   

Regarding claim 2, Taylor in view of Jang and Mittal teaches all the limitations of claim 1. 
Taylor further teaches wherein the image frames include angiographic images from an x-ray system (coronary computed tomography angiography (CCTA) data in paragraph 110).

Regarding claim 3, Taylor in view of Mittal teaches all the limitations of claim 1.
Taylor further teaches wherein the dynamic controller dynamically tunes boundary conditions of a simulation with a Lattice-Boltzmann Method (LBM) until no mismatch between observed and simulated data is achieved (paragraph 107 states that “equations 30 may be determined and solved using any numerical method, e.g., finite difference, finite volume, spectral, lattice Boltzmann, particle-based, level set, finite element methods, etc”, adjusting boundary conditions to equations 30 rerunning the simulation until it matches the measured data according paragraph 373).

Regarding claim 5, Taylor in view of Mittal teaches all the limitations of claim 1.
Taylor further teaches wherein the dynamic controller dynamically tunes a velocity flow field to use the mismatch between the observed and computed concentration profiles to update the velocity flow field directly (see steps 882, 888, 892 and 894 of fig. 32 where the perfusion data, is tuned by repeating these steps as indicated in paragraph 299).

Regarding claim 6, Taylor in view of Mittal teaches all the limitations of claim 1. 
Taylor further teaches wherein the model of the vasculature is represented as a lattice with lattice nodes (see fig. 3 and paragraph 185).

Regarding claim 9, Taylor in view of Mittal teaches all the limitations of claim 1. 
Taylor further teaches wherein the FFR measurement is provided as a service in a cloud environment (paragraph 118 discloses that the software tool for obtaining the FFR measurements in paragraph 117, may be provided as a web-based service including a web portal or other web-based applications run on a server or other computing systems operated by a service provider).

Regarding claim 10, Taylor teaches a method for estimating fractional flow reserve (FFR) (see abstract), comprising:
receiving image frames from an imaging system (step 100 of fig. 2, where the anatomical data includes coronary computed tomography angiography data, paragraph 123, or digital subtraction angiography data, paragraph 124) to develop a model of a vasculature system (see paragraphs 107 and 108 for the physiological laws 20 and equations 30, which describe modeling or a vasculature system) based on an observed physiological data/blood flow information at locations within the model (paragraphs 107 and 108 indicates that the physiological laws 20 and equations 30 are deduced based on experimental, or observed, patient data using a three-dimensional anatomical model 10) using contrast dye in the vasculature system (see paragraph 124 for the use of contrast agent in the acquisition of images of the patient’s anatomy) and movement of the vasculature system (in paragraphs 107-108, Taylor includes that the physiological laws and equations 30 are based on experimental data, including blood flow velocity. Also see fig. 1 for the equation and graph comparing measured and predicted mean coronary flow ); and 
tuning a velocity field based on an optimization of a cost function that identifies a mismatch between the observed physiological data/blood flow information, etc. and a computed physiological data/blood flow information, etc.  (see paragraphs 297-298 for the adjustment or tuning of flow boundary conditions based on differences, or mismatch between simulated and measured perfusion data)  of the vasculature system at the locations to obtain a best estimate of the velocity field to perform a FFR measurement(paragraph 115 states “the three-dimensional model 10 created in step 200 and/or the boundary conditions assigned in step 300 may be adjusted to model one or more treatments, e.g., placing a coronary stent in one of the coronary arteries represented in the three-dimensional model 10 or other treatment options. Then, the computational analysis may be performed as described above in step 400 in order to produce new images, such as updated versions of the blood pressure model 50, the blood flow model 52, and/or the cFFR model 54. These new images may be used to determine a change in blood flow velocity and pressure if the treatment option(s) are adopted”. Paragraph 216 discloses the comparison of simulated variables including blood pressure, flow, cFFr, with measured variable such as blood pressure, flow or FFR and the comparison used to adjust to obtain a FFR).
Taylor’s velocity field tuning is not based on an optimization of a cost function that identifies a mismatch between the observed physiological data and a computed physiological data.
However, Jang teaches correction of an image reconstruction value (paragraph 137) by using a correction value for minimization of a cost function or discrepancy function (paragraph 137). According to fig. 8 and paragraph 120, the cost or discrepancy function represents a discrepancy between simulation data and measured data. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Taylor’s velocity field tuning such that it is based on an optimization of a cost function that identifies a mismatch between the observed physiological data and a computed physiological data, as taught by Jang, hence reducing the load and time of the calculation. See paragraph 121).
Though Taylor does disclose that their model is developed based on physiological data/blood flow information, etc., that the FFR is determined based on the physiological data/blood flow etc. and that the mismatch is between observed physiological data/blood flow information, etc. and computed physiolocal data/blood flow information, etc., Taylor in view of Jang does not disclose that their model is specifically developed based on an observed concentration time profile and that the mismatch is specifically the observed concentration time profile and computed concentration time profile (i.e. the observed physiological data is associated with a concentration time profile). 
However, Mittal teaches determination of FFR for a patient (see fig. 1 and paragraph 23) based on graphs, see figs. 2D-F, which illustrate the concentration of contrast at different distances (x/D) along the coronary artery over time (t*) (i.e. observed concentration time profiles) for coronary arteries having 25%, 50%, and 75% asymmetric constriction (paragraphs 25-26, note that the concentration time profile provides information about contrast dispersion in a blood vessel and the construction in a blood vessel (i.e. physiological data)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Taylor, as modified by Jang, to have the obtained physiological data be a concentration profile, and thus have the concentration time profile of contrast be used to develop the model for a coronary vasculature system of Taylor as well as be used in the mismatch and FFR determination, as taught by Mittal, to reduce the computational burden of determining FFR and hence improving the time needed for undertaking such determination. See paragraphs 6-7 of Mittal.   
  
Regarding claim 11, Taylor in view of Jang and Mittal teaches all the limitations of claim 10. 
Taylor further teaches wherein the image frames include angiographic images from an x-ray system (coronary computed tomography angiography (CCTA) data in paragraph 110).

Regarding claim 12, Taylor in view of Jang and Mittal teaches all the limitations of claim 10. 
Taylor further teaches wherein tuning includes dynamically tuning boundary conditions of a simulation with a Lattice-Boltzmann Method (LBM) until no mismatch between observed and simulated data is achieved (paragraph 107 states that “equations 30 may be determined and solved using any numerical method, e.g., finite difference, finite volume, spectral, lattice Boltzmann, particle-based, level set, finite element methods, etc”, adjusting boundary conditions to equations 30 rerunning the simulation until it matches the measured data according paragraph 373).

Regarding claim 14, Taylor in view of Jang and Mittal teaches all the limitations of claim 10. 
Taylor further teaches wherein tuning includes dynamically tuning a velocity flow field to use the mismatch between the observed and computed physiological data to update the velocity flow field directly (see paragraphs 297-298 for the adjustment or tuning of flow boundary conditions based on differences, or mismatch between simulated and measured perfusion data. The updating step results in updated pressure, flow and FFR according to paragraph 115. Also see steps 882, 888, 892 and 894 of fig. 32 which illustrates how the perfusion data, is tuned by repeating these steps as indicated in paragraph 299).

Regarding claim 17, Taylor in view of Jang and Mittal teaches all the limitations of claim 10.
Taylor further teaches wherein the FFR measurement is provided as a real-time service in a cloud environment (paragraph 118 discloses that the software tool for obtaining the FFR measurements in paragraph 117, may be provided as a web-based service including a web portal or other web-based applications run on a server or other computing systems operated by a service provider).

Regarding claim 18, Taylor teaches a non-transitory computer readable storage medium comprising a computer readable program for estimating fractional flow reserve (FFR) (see computer 40 including one or more non-transitory computer-readable storage devices with instructions of paragraph 109), wherein the computer readable program when executed on a computer causes the computer (paragraph 109) to perform steps of: 
receiving image frames from an imaging system (step 100 of fig. 2, where the anatomical data includes coronary computed tomography angiography data, paragraph 123, or digital subtraction angiography data, paragraph 124) to develop a model of a vasculature system (see paragraphs 107 and 108 for the physiological laws 20 and equations 30, which describe modeling or a vasculature system) 
based on an observed physiological data at locations within the model (paragraphs 107 and 108 indicates that the physiological laws 20 and equations 30 are deduced based on experimental, or observed, patient data using a three-dimensional anatomical model 10) and a computed physiological data using contrast dye in the vasculature system (see paragraph 124 for the use of contrast agent in the acquisition of images of the patient’s anatomy) and movement of the vasculature system (in paragraphs 107-108, Taylor includes that the physiological laws and equations 30 are based on experimental data, including blood flow velocity. Also see fig. 1 for the equation and graph comparing measured and predicted mean coronary flow); and 
tuning a velocity field (see paragraphs 297-298 for the adjustment or tuning of flow boundary conditions) of the vasculature system at the locations to obtain a best estimate of the velocity field to perform a FFR measurement(paragraph 115 states “the three-dimensional model 10 created in step 200 and/or the boundary conditions assigned in step 300 may be adjusted to model one or more treatments, e.g., placing a coronary stent in one of the coronary arteries represented in the three-dimensional model 10 or other treatment options. Then, the computational analysis may be performed as described above in step 400 in order to produce new images, such as updated versions of the blood pressure model 50, the blood flow model 52, and/or the cFFR model 54. These new images may be used to determine a change in blood flow velocity and pressure if the treatment option(s) are adopted”).
Taylor’s velocity field tuning is not based on an optimization of a cost function that identifies a mismatch between the observed physiological data and a computed physiological data.
However, Jang teaches correction of an image reconstruction value (paragraph 137) by using a correction value for minimization of a cost function or discrepancy function (paragraph 137). According to fig. 8 and paragraph 120, the cost or discrepancy function represents a discrepancy between simulation data and measured data. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Taylor’s velocity field tuning such that it is based on an optimization of a cost function that identifies a mismatch between the observed physiological data and a computed physiological data, as taught by Jang, hence reducing the load and time of the calculation. See paragraph 121).
However, though Taylor does disclose that their model is developed based on physiological data/blood flow information, that the FFR is determined based on the physiological data/blood flow etc. and that the mismatch is between observed physiological data/blood flow information, etc. and computed physiolocal data/blood flow information, Taylor in view of Jang does not disclose that their model is specifically developed based on an observed concentration time profile and that the mismatch is specifically the observed concentration time profile and computed concentration time profile (i.e. the observed physiological data is associated with a concentration time profile). 
However, Mittal teaches determination of FFR for a patient (see fig. 1 and paragraph 23) based on graphs, see figs. 2D-F, which illustrate the concentration of contrast at different distances (x/D) along the coronary artery over time (t*) (i.e. observed concentration time profiles) for coronary arteries having 25%, 50%, and 75% asymmetric constriction (paragraphs 25-26, note that the concentration time profile provides information about contrast dispersion in a blood vessel and the construction in a blood vessel (i.e. physiological data)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Taylor, as modified by Jang, to have the obtained physiological data be a concentration profile, and thus have the concentration time profile of contrast be used to develop the model for a coronary vasculature system of Taylor as well as be used in the mismatch and FFR determination, as taught by Mittal, to reduce the computational burden of determining FFR and hence improving the time needed for undertaking such determination. See paragraphs 6-7 of Mittal.   

Regarding claim 19, Taylor in view of Jang and Mittal teaches all the limitations of claim 17.
Taylor further teaches wherein tuning includes dynamically tuning boundary conditions of a simulation with a Lattice- Boltzmann Method (LBM) until no mismatch between observed and simulated data is achieved (paragraph 107 states that “equations 30 may be determined and solved using any numerical method, e.g., finite difference, finite volume, spectral, lattice Boltzmann, particle-based, level set, finite element methods, etc”, adjusting boundary conditions to equations 30 rerunning the simulation until it matches the measured data according paragraph 373).

Regarding claim 20, Taylor in view of Mittal teaches all the limitations of claim 17.
Taylor further teaches wherein tuning includes dynamically tuning a velocity flow field to use the mismatch between the observed and computed concentration profiles to update the velocity flow field directly (see steps 882, 888, 892 and 894 of fig. 32 where the perfusion data, is tuned by repeating these steps as indicated in paragraph 299).

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor in view of Mittal, as applied to claims 1 and 10, respectively, and further in view of Bouma, et al., US 20060058592.

Regarding claim 4, Taylor in view of Mittal teaches all the limitations of claim 3 above. 
Taylor in view of Mittal fails to teach wherein the boundary conditions are dynamically adjusted to minimize a cost function.
However, Bouma teaches estimation of biomechanical properties (see fig. 15) using a mesh, including as described in paragraph 121, “Using the boundary conditions from step 815, extend the forward finite element simulation with an optimization scheme that iterates over the reduced set of modulus parameters to identify values that minimize the desired objective function (step 820)” where the optimization scheme that iterates over the reduced set of modulus parameters includes the boundary conditions.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Taylor’s system, as modified by Mittal, to dynamically adjust the boundary conditions to minimize a cost or objective function, as disclosed by Bouma, in order to reduce computational demands. See paragraph 12 of Bouma. 

Regarding claim 13, Taylor in view of Mittal teaches all the limitations of claim 12 above. 
Taylor in view of Mittal fails to teach wherein the boundary conditions are dynamically adjusted to minimize a cost function.
However, Bouma teaches estimation of biomechanical properties (see fig. 15) using a mesh, including as described in paragraph 121, “Using the boundary conditions from step 815, extend the forward finite element simulation with an optimization scheme that iterates over the reduced set of modulus parameters to identify values that minimize the desired objective function (step 820)” where the optimization scheme that iterates over the reduced set of modulus parameters includes the boundary conditions.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Taylor’s method, as modified by Mittal, to dynamically adjust the boundary conditions to minimize a cost or objective function, as disclosed by Bouma, in order to reduce computational demands. See paragraph 12 of Bouma. 

Claims 7-8 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor in view of Mittal, as applied to claims 1 and 10, respectively, and further in view of Sankaran et al., U.S. 2015/0302139 A1.

Regarding claims 7 and 15, Taylor in view of Mittal teaches all the limitations of claims 1 and 10, respectively.
Taylor in view of Mittal fails to teach wherein the observed time profile of concentration is measured using a thrombolysis in myocardial infarction (TIMI) frame count, which counts a number of cineframes needed for the contrast dye material to reach a landmark.
However, Sankaran teaches computational fluid dynamics simulations (see abstract) wherein the observed time profile of concentration is measured using a thrombolysis in myocardial infarction (TIMI) frame count, which counts a number of cineframes needed for the contrast dye material to reach a landmark (see pp [0024]; "Flow rate metrics that may measure functional significance of stenosis include, for example, transluminal attenuation gradient (TAG), corrected thrombosis in myocardial infarction frame count (CTFC), thrombolysis in myocardial infraction myocardial perfusion grade (TMPG), and corrected coronary opacification (CCO)")  and also (see pp [0026]; "---TAG may be computed by calculating and/or analyzing contrast concentration along an artery of interest and measuring a gradient in the region of interest along the artery'') and also (see pp [0032]; "---the number of (imaging) frames passed for contrast agent dye to attenuate to a certain degree or concentration, or for the contrast agent to reach standardized landmarks in portions of vessels, distal from a point of contrast agent injection").
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teaching of the observed time profile of concentration being measured using a thrombolysis in myocardial infarction (TIMI) frame count, which counts a number of cineframes needed for the contrast dye material to reach a landmark of Sankaran into Taylor, as modified by Mittal, in order to provide more accurate data relating to coronary lesions, e.g., size, shape, location, functional significance (e.g., whether the lesion impacts blood flow), etc. Patients suffering from chest pain and/or exhibiting symptoms of coronary artery disease may be subjected to one or more tests that may provide some indirect evidence relating to coronary lesions [see Sankaran's, pp [0004]]. Such a modification is the result of combining prior art elements according to known methods, they would have performed as expected, and the results would have been predictable.

Regarding claims 8 and 16, Taylor in view of Mittal teaches all the limitations of claims 1 and 10, respectively. 
Taylor in view of Mittal does not teach wherein the simulated time profile of concentration includes a spatially and temporally varying velocity field and concentration field, where an input time concentration profile matches that which a clinician employed when acquiring the image frames.
However, Sankaran teaches computational fluid dynamics simulations (see abstract) wherein the simulated time profile of concentration includes a spatially and temporally varying velocity field and concentration field (see pp [00241; "---predict spatial and temporal variations of flow rate and pressure of blood in arteries, including FFR-"), where an input time concentration profile matches that which a clinician employed when acquiring the image frames (see pp [0011]; "---computing one or more characteristics of concentration associated with the one or more virtual contrast agents at one or more locations in the anatomic model based on the simulation") and also (see pp [0029]; "---The gradient in concentration profile along lumen centerlines may have one-to-one correspondence with TAG scores. Advection-diffusion equations may include a partial differential equation describing transport of particles in a fluid domain. A variable to solve for in the partial differential equation may include concentration---").
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teaching of the simulated time profile of concentration including a spatially and temporally varying velocity field and concentration field, where an input time concentration profile matches that which a clinician employed when acquiring the image frames of Sankaran into Taylor, as modified by Mittal, in order to provide more accurate data relating to coronary lesions, e.g., size, shape, location, functional significance (e.g., whether the lesion impacts blood flow), etc. Patients suffering from chest pain and/or exhibiting symptoms of coronary artery disease may be subjected to one or more tests that may provide some indirect evidence relating to coronary lesions [see Sankaran's, pp [0004]]. Such a modification is the result of combining prior art elements according to known methods, they would have performed as expected, and the results would have been predictable.


Double Patenting
The nonstatutory provisional double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory provisional double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 and 16-20 of U.S. Patent No. 10,492754. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations recited in the claims mentioned above of the instant application are also recited in the claims mentioned above of the copending application. 

Instant Application
U.S. Patent No. 10492754
1. A system for estimating fractional flow reserve (FFR), comprising: 

a front end application to receive image frames from an imaging system to develop a model of a vasculature system based on an observed concentration time profile at locations within the model using contrast dye in the vasculature system and movement of the vasculature system; and 

a dynamic controller to tune a velocity field based on an optimization of a cost function that identifies mismatch between the observed concentration time profile and a computed concentration time profile of the vasculature system at the locations to obtain a best estimate of the velocity field to perform a FFR measurement.
1. A system for estimating fractional flow reserve (FFR), comprising:

a front end application to receive image frames from an imaging system to develop a model of a vasculature system based on an observed concentration time profile at locations within the model using contrast dye in the vasculature system and movement of the vasculature system, 

a dynamic controller to tune a velocity field based on a mismatch between the observed concentration time profile and the computed concentration time profile at the locations within the model to obtain a best estimate of the velocity field to perform a FFR measurement.

2. The system as recited in claim 1, wherein the image frames include angiographic images from an x-ray system.
2. The system as recited in claim 1, wherein the image frames include angiographic images from an x-ray system.
3. The system as recited in claim 1, wherein the dynamic controller dynamically tunes boundary conditions of a simulation with a Lattice-Boltzmann Method (LBM) until no mismatch between observed and simulated data is achieved.
3. The system as recited in claim 1, wherein the dynamic controller dynamically tunes boundary conditions of a simulation with the LBM until no mismatch between observed and simulated data is achieved.
4. The system as recited in claim 4, wherein the boundary conditions are dynamically adjusted to minimize a cost function.

4. The system as recited in claim 1, wherein the boundary conditions are dynamically adjusted to minimize a cost function.

5. The system as recited in claim 1, wherein the dynamic controller dynamically tunes a velocity flow field to use the mismatch between the observed and computed concentration profiles to update the velocity flow field directly.

5. The system as recited in claim 1, wherein the dynamic controller dynamically tunes a velocity flow field to use the mismatch between the observed and computed concentration profiles to update the velocity flow field directly.

6. The system as recited in claim 1, wherein the model of the vasculature is represented as a lattice with lattice nodes.

6. The system as recited in claim 1, wherein the model of the vasculature is represented as a lattice with lattice nodes.

7. The system as recited in claim 1, wherein the observed time profile of concentration is measured using a thrombolysis in myocardial infarction (TIMI) frame count, which counts a number of cineframes needed for the contrast dye material to reach a landmark.

7. The system as recited in claim 1, wherein the observed time profile of concentration is measured using a thrombolysis in myocardial infarction (TIMI) frame count, which counts a number of cineframes needed for the contrast dye material to reach a landmark.

8. The system as recited in claim 1, wherein the simulated time profile of concentration includes a spatially and temporally varying velocity field and concentration field, where an input time concentration profile matches that which a clinician employed when acquiring the image frames.

8. The system as recited in claim 1, wherein the simulated time profile of concentration includes a spatially and temporally varying velocity field and concentration field, where an input time concentration profile matches that which a clinician employed when acquiring the image frames.

9. The system as recited in claim 1, wherein the FFR measurement is provided as a service in a cloud environment.
9. The system as recited in claim 1, wherein the FFR measurement is provided as a service in a cloud environment.
10. A method for estimating fractional flow reserve (FFR), comprising: 
receiving image frames from an imaging system to develop a model of a vasculature system based on an observed concentration time profile at locations within the model using contrast dye in the vasculature system and movement of the vasculature system; 

and tuning a velocity field based on an optimization of a cost function that identifies a mismatch between the observed concentration time profile and a computed concentration time profile of the vasculature system at the locations to obtain a best estimate of the velocity field to perform a FFR measurement.
10. A method for estimating fractional flow reserve (FFR), comprising:
receiving image frames from an imaging system to develop a model of a vasculature system based on an observed concentration time profile at locations within the model using contrast dye in the vasculature system and movement of the vasculature system, 

and tuning a velocity field based on a mismatch between the observed concentration time profile and the computed concentration time profile at the locations within the model to obtain a best estimate of the velocity field to perform a FFR measurement.
11. The method as recited in claim 10, wherein the image frames include angiographic images from an x-ray system.
11. (Original) The method as recited in claim 10, wherein the image frames include angiographic images from an x-ray system.
12. The method as recited in claim 10, wherein tuning includes dynamically tuning boundary conditions of a simulation with a Lattice-Boltzmann Method (LBM) until no mismatch between observed and simulated data is achieved.

12. (Original) The method as recited in claim 10, wherein tuning includes dynamically tuning boundary conditions of a simulation with the LBM until no mismatch between observed and simulated data is achieved.

13. The method as recited in claim 12, wherein the boundary conditions are dynamically adjusted to minimize a cost function.

13. (Original) The method as recited in claim 12, wherein the boundary conditions are dynamically adjusted to minimize a cost function.

14. The method as recited in claim 10, wherein tuning includes dynamically tuning a velocity flow field to use the mismatch between the observed and computed concentration profiles to update the velocity flow field directly.

14. (Original) The method as recited in claim 10, wherein tuning includes dynamically tuning a velocity flow field to use the mismatch between the observed and computed concentration profiles to update the velocity flow field directly.

15. The method as recited in claim 10, wherein the observed time profile of concentration is measured using a thrombolysis in myocardial infarction (TIMI) frame count, which counts a number of cineframes needed for the contrast dye material to reach a landmark.
10. (Currently Amended) A method for estimating fractional flow reserve (FFR), comprising:…wherein the observed time profile of concentration is measured using a thrombolysis in myocardial infarction (TIMI) frame count, which counts a number of cineframes needed for the contrast dye material to reach a landmark; 
16. The method as recited in claim 10, wherein the simulated time profile of concentration includes a spatially and temporally varying velocity field and concentration field, where an input time concentration profile matches that which a clinician employed when acquiring the image frames.

16. (Previously Presented) The method as recited in claim 10, wherein the simulated time profile of concentration includes a spatially and temporally varying velocity field and concentration field, where an input time concentration profile matches that which a clinician employed when acquiring the image frames.

17. The method as recited in claim 10, wherein the FFR measurement is provided as a real-time service in a cloud environment.
17. (Previously Presented) The method as recited in claim 10, wherein the FFR measurement is provided as a real-time service in a cloud environment.
18. A non-transitory computer readable storage medium comprising a computer readable program for estimating fractional flow reserve (FFR), 

wherein the computer readable program when executed on a computer causes the computer to perform steps of: 
receiving image frames from an imaging system to develop a model of a vasculature system based on an observed concentration time profile at locations within the model using contrast dye in the vasculature system and movement of the vasculature system; and 
tuning a velocity field based on an optimization of a cost function that identifies  mismatch between the observed concentration time profile and a computed concentration time profile of the vasculature system at the locations to obtain a best estimate of the velocity field to perform a FFR measurement.
18. (Currently Amended) A non-transitory computer readable storage medium comprising a computer readable program for estimating fractional flow reserve (FFR), 
wherein the computer readable program when executed on a computer causes the computer to perform steps of: 
receiving image frames from an imaging system to develop a model of a vasculature system based on an observed concentration time profile at locations within the model using contrast dye in the vasculature system and movement of the vasculature system, and 
tuning a velocity field based on a mismatch between the observed concentration time profile and the computed concentration time profile at the locations within the model to obtain a best estimate of the velocity field to perform a FFR measurement.
19. The non-transitory computer readable storage medium as recited in claim 17, wherein tuning includes dynamically tuning boundary conditions of a simulation with a Lattice- Boltzmann Method (LBM) until no mismatch between observed and simulated data is achieved.

19. (Previously Presented) The non-transitory computer readable storage medium as recited in claim 18, wherein tuning includes dynamically tuning boundary conditions of a simulation with the LBM until no mismatch between observed and simulated data is achieved.

20. The non-transitory computer readable storage medium as recited in claim 17, wherein tuning includes dynamically tuning a velocity flow field to use the mismatch between the observed and computed concentration profiles to update the velocity flow field directly.
20. (Previously Presented) The non-transitory computer readable storage medium as recited in claim 18, wherein tuning includes dynamically tuning a velocity flow field to use the mismatch between the observed and computed concentration profiles to update the velocity flow field directly.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAROUK A BRUCE whose telephone number is (408)918-7603.  The examiner can normally be reached on Mon-Fri 8-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FAROUK A BRUCE/Examiner, Art Unit 3793                                                                                                                                                                                                        

/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793